DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 07/20/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Response to Arguments
A drawing objection was made in the Non-Final rejection mailed on 07/01/2021 because the drawings did not show the beveled edge on at least one of the end plates as present in claims 4 and 19.  Said drawing objection is hereby withdrawn since claims 4 and 19 have been cancelled.

Applicant states that Berube does not teach or disclose the flange and slot arrangement of claims 1 and 16 and that Berube is silent about having any mechanism to prevent misalignment of O-rings. As seen from the rejections of claims 1 and 16 below, Berube teaches that when the nuts 86 are tightened down, the O-rings R1 and R2 abut the inner wall of the pipe (Column 6, Lines 58-64); thus the flange members in each of the end plates 81 are received by the corresponding slots present in the annular ring 83 per the tightening of the nuts 86.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, the prior art relied upon need not teach prevention of misalignment of O-rings or any structural configuration for prevention of misalignment of O-rings.  For such reasons, the combination of Berube and Carson teach the claim limitations of claims 1 and 16.

Applicant’s arguments with respect to claims 1 and 16, directed to limitations of “a series of circumferentially and equidistantly spaced tie rods detachably engaged with a series of corresponding circumferentially and equidistantly spaced blind holes”, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In regards to claims 6 and 21, Applicant states that Jiang et al. (CN 202674701) does not teach blind holes used to detachably engage the tie rods.  However, claims 6 and 21 have been cancelled and the Examiner has relied on Carson to teach that it is well known in the art to use tie rods that detachably engage with blind holes.  Therefore, the arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 7-9, 11, 16-18, 20, 22-24 and 26 are rejected under 35 U.S.C. 103 
as being unpatentable over Berube et al. (US 6,131,441; hereinafter “Berube”) in view of Carson et al. (WO 2010/022502; reference provided by the Applicant).
Regarding claim 1, Berube teaches 

an assembly (81, 83, R1, R2 and 85; Figures 6-7) for engaging an inner wall (Column 6, Lines 58-64) of a pipe (32; Figures 6-7), the assembly (81, 83, R1, R2 and 85; Figures 6-7) comprising:
 first and second end plates (81; Figure 7) adapted to be coaxially aligned when in use (Figure 7 demonstrate the plates 81 being coaxially aligned when assembled), the first and second end plates (81; Figure 7) each comprising one or more flange members (Annotated Figure 7 demonstrates that members of each of the end plates 81 are flanges that extend inwardly from a first surface of the end plates 81; See annotated 
 an annular ring (83; Figure 7) provided between the end plates (element 83 is provided between the end plates 81; See Figure 7), the annular ring (83) comprising one or more first slots (See annotated Figure 7) at one end thereof (See annotated Figure 7) to be aligned with and receive the one or more flange members (See annotated Figure 7) of the first end plate (the slot at one end of the annular ring 83 is aligned and will receive the flange member of the first end plate 81 when the bolt 87 is tightened in order for the O-ring R2 to abut the inner wall of the pipe 32; Column 6, Lines 58-64), and one or more second slots (See annotated Figure 7) at the other end thereof (See annotated Figure 7) to be aligned with and receive the one or more flange members (See annotated Figure 7) of the second end plate (the slot at another end of the annular ring 83 is aligned and will receive the flange member of the second end plate 81 when the bolt 87 is tightened in order for the O-ring R1 to abut the inner wall of the pipe 32; Column 6, Lines 58-64); 
a first resilient sealing member (R2; Figure 7) provided around (the O-ring R2 is provided around the flange member of the first end plate 81; See annotated Figure 7) the one or more flange members (See annotated Figure 7) of the first end plate (See annotated Figure 7), between the first end plate and the annular ring (the O-ring R2 is placed/located between the first end plate 81 and the annular ring 83; See Figure 7);
 a second resilient sealing member (R1; See Figure 7) provided around (the O-ring R1 is provided around the member of the second end plate 81; See annotated Figure 7) the one or more members (See annotated Figure 7) of the second end plate (81; See annotated Figure 7), between the annular ring and the second end plate (O-ring R2 is placed/located between the annular ring 83 and the second end plate 81; See annotated Figure 7);
 an urging mechanism (nut-bolt arrangement 85; Figures 6-7) adapted to urge the first and second end plates (See annotated Figure 7) towards the annular ring (83; Figure 7) to deform the first and second resilient sealing members (R1 and R2; Figures 6-7) to engage the inner wall of the pipe (the first and second end plates 81 are urged towards the annular ring 83 in order for the O-rings R1 and R2 to seal against the inner walls of the pipe when the bolt 87 is turned; Column 6, Lines 40-42 and lines 55-64); and
wherein the urging mechanism (nut-bolt arrangement 85; Figures 6-7) comprises a series of circumferentially and equidistantly spaced tie rods (86; Figures 5 and 6 demonstrate a plurality of bolts 86 being circumferentially and equidistantly spaced apart) engaged with a series of corresponding circumferentially and equidistantly spaced holes (first end plate 81 contain holes 84 through which the plurality of 86 are respectively inserted there through; See Figures 6-7) in one of the end plates (First end plate 81; See annotated Figure 7), the tie rods (86) extending through the annular ring (the rods 86 extend through the annular ring 83 in order to reach another holed 84 located in the second end plate 81; Figures 6-7) and the other of the end plates (the rods extend through the second end plate 81 through the use of the apertures 84; See Figures 6-7) for tightening the end plates (See annotated Figure 7) to the annular ring (83; Figure 7).

Berube teaches the tie rods engaged with a series of holes but does not expressly teach the tie rods being detachably engaged with a series of blind holes.
However, Carson teaches
 the tie rods (422; Figures 10-11) being detachably engaged (the end of the rods 422 have a thread to which is screwed into the holes of the boss 402; See Figure 11) with a series of holes (holes of boss 402 in which the tie rods 422 are threaded into; See Figure 11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Carson’s tie rods detachably engaged with Berube’s series of holes in order to have manner to replace a tie rod in the event that it is damaged during used, thus increasing the reliability and capabilities of the apparatus.

The combination of Berube and Carson teach the tie rods detachably engaged with a series of holes but does not expressly teach the holes being blind holes.
However, Carson teaches in the embodiment of Figure 5
 
the holes (holes of element 214 to which the rods are screwed to; [0063]; Figure 5) being blind holes (Figure 5 demonstrate that the holes of element 214, to which the rods are screwed to, are blind holes; See Figure 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Carson’s blind holes as Berube and Carson’s hole in order to not permit the tie rods to be exposed in the other side of the end plate, thus eliminating the chance that anything snags unto the exposed ends of the tie rods and moves or alters the positon of the apparatus during use.

    PNG
    media_image1.png
    1012
    1546
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1000
    1536
    media_image2.png
    Greyscale


Regarding claim 2, Berube teaches 

wherein the annular ring (83; Figure 7) comprises a beveled edge (the end of the annular ring 3 is beveled; See Figure 7; Column 6, Lines 18-26) on at least one of the ends thereof (See Figure 7) for directing the deformation of a corresponding one of the first and second resilient sealing members (the beveled edges of the annular ring 83 will aid in the deformation of the O-rings R1 and R2 towards the inner wall of the pipe 32; See Figures 6-7).

Regarding claim 3, Berube teaches
 
wherein the annular ring (83; Figures 6-7) comprises a first beveled edge (See Figure 7; Column 6, Lines 18-26) on the one end (See annotated Figure 7) for directing the deformation of the first resilient sealing member (the beveled edge of the annular ring 83 will aid in the deformation of the O-ring R2 towards the inner wall of the pipe 32; See Figures 6-7), and a second beveled edge (See Figure 7; Column 6, Lines 18-26) on the other end (See annotated Figure 7) for directing the deformation of the second resilient sealing member (the beveled edge of the annular ring 83 will aid in the deformation of the O-ring R1 towards the inner wall of the pipe 32; See Figures 6-7).

Regarding claim 5, Berube teaches
 
wherein the end plates (81; Figure 7) are tightened to the annular ring (83; Figure 7) using a series of nuts (the end plates 81 are tightened to the annular ring 83 through the use of the bolts 86 along with the nuts 87; See Figures 6-7).

Regarding claim 7, Berube teaches
 
wherein the annular ring (83; Figures 6-7) comprises at least one coupler (90; Figures 6-7) for directing a fluid (Figures 7 and 8 demonstrates fluid being directed by the coupler 90 to port found in the annular ring 83; See Figures 7-8) to a port (See Figures 7-8) extending to a surface thereof (the coupler 90 extends to a surface of the annular ring 83 through the use of the port; See Figure 7-8).

Regarding claim 8, Berube teaches 

wherein the first and second resilient sealing members (R1 and R2; Figures 6-7) are O-rings (Column 6, Lines 20-25).

Regarding claim 9, Berube teaches
 
wherein the one or more members (See annotated Figure 7) of the first and second end plates (81; See annotated Figure 7) are provided as a circumferential flange (based on the top view of Figure 6 and the cross section of Figure 7, the members on each of the end plates 81 are circumferential flanges) extending from each of the first and second end plates (the members extend from each of the first and second end plates 81; See Figure 6-7).

Regarding claim 11, the combination of Berube and Carson
 
teaches an isolation tool (Figures 6-7 demonstrate that the entire assembly is used for isolation of space S within the pipe 32 when the O-rings R1 and R2 are urged towards the inner walls of the pipe 32; See Figures 6-7: Berube) comprising the assembly of claim 1 (See rejection of claim 1 above).

Regarding claim 16, Berube teaches 
an assembly (81, 83, R1, R2 and 85; Figures 6-7) for engaging an inner wall (Column 6, Lines 58-64) of a pipe (32; Figures 6-7), the assembly (81, 83, R1, R2 and 85; Figures 6-7) comprising: 
first and second end plates (81; See annotated Figure 7) adapted to be coaxially aligned when in use (Figure 7 demonstrate the plates 81 being coaxially aligned when assembled); 
an annular ring (83; Figure 7) provided between the end plates (element 83 is provided between the end plates 81; See annotated Figure 7); 
each end (See annotated Figure 7) of the annular ring (83) comprising one or more members (See annotated Figure 7) extending from a surface thereof (See annotated Figure 7);
 each of the first and second end plates (81; See annotated Figure 7) comprising one or more slots (See annotated Figure 7) at one end thereof (See annotated Figure 7) to be aligned with and receive the one or more members (See annotated Figure 7) of the corresponding end of the annular ring (the slot of the first end plate is aligned and will receive the member at the first end of the annular ring 83 when the bolt 87 is tightened in order for the O-ring R2 to abut the inner wall of the pipe 32 and the slot of the second end plate is aligned and will receive the member at the second end of the annular ring 83 when the bolt 87 is tightened in order for the O-ring R1 to about the inner wall of the pipe 32); 
a first resilient sealing member (R2; Figure 7) provided around (based on the cross section provided in Figure 7, the O-ring R2 is provided around the member at the first end of the annular ring 83; See Figures 6-7) the one or more members (See annotated Figure 7) of the first end (See annotated Figure 7) of the annular ring (83; Figures 6-7), between the first end plate and the annular ring (O-ring R2 is placed/located between the first end plate 81 and the annular ring 83; Figures 6-7); 
a second resilient sealing member (R1; Figure 7) provided around (based on the cross section provided in Figure 7, the O-Ring R1 is provided around the member at the second end of the annular ring 83; See Figures 6-7) the one or more members (See annotated Figure 7) of the second end (See annotated Figure 7) of the annular ring (83), between the annular ring and the second end plate (O-ring R1 is placed/located between the second end plate 81 and the annular ring 83; Figures 6-7); 
an urging mechanism (nut-bolt arrangement 85; Figures 6-7) adapted to urge the first and second end plates (See annotated Figure 7) towards the annular ring (83) to deform the first and second resilient sealing members (R1 and R2) to engage the inner wall of the pipe (the first and second end plates 81 are urged towards the annular ring 83 in order for the O-rings R1 and R2 to seal against the inner walls of the pipe when the bolt 87 is turned; Column 6, Lines 40-42 and lines 55-64); and 
wherein the urging mechanism (nut-bolt arrangement 85; Figures 6-7) comprises a series of circumferentially and equidistantly spaced tie rods (86; Figures 5 and 6 demonstrate a plurality of bolts 86 being circumferentially and equidistantly spaced apart) engaged with a series of corresponding circumferentially and equidistantly spaced holes (first end plate 81 contain holes 84 through which the plurality of 86 are respectively inserted there through; See Figures 6-7) in one of the end plates (First end plate 81; See annotated Figure 7), the tie rods (86) extending through the annular ring (the rods 86 extend through the annular ring 83 in order to reach another holed 84 located in the second end plate 81; Figures 6-7) and the other of the end plates (the rods extend through the second end plate 81 through the use of the apertures 84; See Figures 6-7) for tightening the end plates (See annotated Figure 7) to the annular ring (83; Figure 7).

Berube teaches the tie rods engaged with a series of holes but does not expressly teach the tie rods being detachably engaged with a series of blind holes.
However, Carson teaches
 
the tie rods (422; Figures 10-11) being detachably engaged (the end of the rods 422 have a thread to which is screwed into the holes of the boss 402; See Figure 11) with a series of holes (holes of boss 402 in which the tie rods 422 are threaded into; See Figure 11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Carson’s tie rods detachably engaged with Berube’s series of holes in order to have manner to replace a tie rod in the event that it is damaged during used, thus increasing the reliability and capabilities of the apparatus.

The combination of Berube and Carson teach the tie rods detachably engaged with a series of holes but does not expressly teach the holes being blind holes.
However, Carson teaches in the embodiment of Figure 5 

the holes (holes of element 214 to which the rods are screwed to; [0063]; Figure 5) being blind holes (Figure 5 demonstrate that the holes of element 214, to which the rods are screwed to, are blind holes; See Figure 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Carson’s blind holes as Berube and Carson’s hole in order to not permit the tie rods to be exposed in the other side of the end plate, thus eliminating the chance that anything snags unto the exposed ends of the tie rods and moves or alters the positon of the apparatus during use.



    PNG
    media_image3.png
    1018
    1457
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    1014
    1452
    media_image4.png
    Greyscale

Regarding claim 17, Berube teaches
 
wherein the annular ring (83; Figure 7) comprises a beveled edge (the end of the annular ring 3 is beveled; See Figure 7; Column 6, Lines 18-26) on at least one of the ends thereof (See Figure 7) for directing the deformation of a corresponding one of the first and second resilient sealing members (the beveled edges of the annular ring 83 will aid in the deformation of the O-rings R1 and R2 towards the inner wall of the pipe 32; See Figures 6-7).

Regarding claim 18, Berube teaches
 
wherein the annular ring (83; Figures 6-7) comprises a first beveled edge (See Figure 7; Column 6, Lines 18-26) on the one end (See annotated Figure 7) for directing the deformation of the first resilient sealing member (the beveled edge of the annular ring 83 will aid in the deformation of the O-ring R2 towards the inner wall of the pipe 32; See Figures 6-7), and a second beveled edge (See Figure 7; Column 6, Lines 18-26) on the other end (See annotated Figure 7) for directing the deformation of the second resilient sealing member (the beveled edge of the annular ring 83 will aid in the deformation of the O-ring R1 towards the inner wall of the pipe 32; See Figures 6-7).

Regarding claim 20, Berube teaches
 
wherein the end plates (81; Figure 7) are tightened to the annular ring (83; Figure 7) using a series of nuts (the end plates 81 are tightened to the annular ring 83 through the use of the bolts 86 along with the nuts 87; See Figures 6-7).

Regarding claim 22, Berube teaches
 
wherein the annular ring (83; Figures 6-7) comprises at least one coupler (90; Figures 6-7) for directing a fluid (Figures 7 and 8 demonstrates fluid being directed by the coupler 90 to port found in the annular ring 83; See Figures 7-8) to a port (See Figures 7-8) extending to a surface thereof (the coupler 90 extends to a surface of the annular ring 83 through the use of the port; See Figure 7-8).

Regarding claim 23, Berube teaches

 wherein the first and second resilient sealing members (R1 and R2; Figures 6-7) are O-rings (Column 6, Lines 20-25).

Regarding claim 24, Berube teaches
 wherein the one or more members (See annotated Figure 7) of the first and second end plates (81; See annotated Figure 7) are provided as a circumferential flange (based on the top view of Figure 6 and the cross section of Figure 7, the members on each end of the annular ring 83 are circumferential flanges) extending from each end of the annular ring (the members extend from each end of the annular ring 83; See Figure 6-7).

Regarding claim 26, the combination of Berube and Carson teaches
 
an isolation tool (Figures 6-7 demonstrate that the entire assembly is used for isolation of space S within the pipe 32 when the O-rings R1 and R2 are urged towards the inner walls of the pipe 32; See Figures 6-7: Berube) comprising the assembly of claim 16 (See rejection of claim 16 above).

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 07/20/201 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856          
                                                                                                                                                                                              /DAVID L SINGER/Primary Examiner, Art Unit 2856